Per Curiam.

Order reversed, with $10 costs, and motion denied. A plaintiff does not lose his right to an order of attachment pursuant to CPLR 6201 where he has joined an action in which he is entitled to an attachment with one or more causes of action in which he might not he entitled to such relief. (M. & S. Mercury Air Conditioning Corp. v. Rodolitz, N. Y. L. J., Jan. 29, 1964, p. 17, col. 5 [Widlitz, J.], affd. 22 A D 2d 763.)
Concur — Tilzer, J. P., Hecht and Hofstadter, JJ.
Order reversed, etc.